                    Case 20-31810            Doc 1       Filed 07/14/20 Entered 07/14/20 22:03:09                              Desc Main
                                                           Document     Page 1 of 12

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF MINNESOTA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                OWATONNA HOSPITALITY LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  2365 – 43RD STREET NORTHWEST
                                  Owatonna, MN 55060
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Steele                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                    Case 20-31810                Doc 1       Filed 07/14/20 Entered 07/14/20 22:03:09                                   Desc Main
                                                               Document     Page 2 of 12
Debtor    OWATONNA HOSPITALITY LLC                                                                     Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 5313

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                    Case 20-31810            Doc 1        Filed 07/14/20 Entered 07/14/20 22:03:09                                 Desc Main
                                                            Document     Page 3 of 12
Debtor   OWATONNA HOSPITALITY LLC                                                                  Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                    Case 20-31810            Doc 1       Filed 07/14/20 Entered 07/14/20 22:03:09                                Desc Main
                                                           Document     Page 4 of 12
Debtor    OWATONNA HOSPITALITY LLC                                                                 Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      July 14, 2020
                                                  MM / DD / YYYY


                             X   /s/ MICHAEL BHAKTA                                                       MICHAEL BHAKTA
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   VICE PRESIDENT / MANAGER




18. Signature of attorney    X   /s/ JOHN D. LAMEY III                                                     Date July 14, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 JOHN D. LAMEY III 0312009
                                 Printed name

                                 LAMEY LAW FIRM, P.A.
                                 Firm name

                                 980 INWOOD AVE N
                                 OAKDALE, MN 55128-7094
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     651.209.3550                  Email address      JLAMEY@LAMEYLAW.COM

                                 0312009 MN
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                      Case 20-31810                    Doc 1         Filed 07/14/20 Entered 07/14/20 22:03:09                                      Desc Main
                                                                       Document     Page 5 of 12

 Fill in this information to identify the case:
 Debtor name OWATONNA HOSPITALITY LLC
 United States Bankruptcy Court for the: DISTRICT OF MINNESOTA                                                                                        Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 ALL STREAM                                                      UTILITIES                                                                                                  $2,793.38
 18110 SE 34TH ST
 BLDG ONE STE 100
 Vancouver, WA
 98683
 CISCO - DE LAGE                                                 UNSECURED                                                                                                $38,240.17
 LANDEN FINANCIAL
 SERVICE
 PO BOX 41602
 Philadelphia, PA
 19101
 CITY OF                                                         CITY LODGING                                                                                             $11,342.70
 OWATONNA                                                        TAX
 540 WEST HILLS
 CIRCLE
 Owatonna, MN
 55060
 DAWNEE LEASING                                                  EQUIPMENT                                                                                              $195,736.05
 3801 AUTOMATION                                                 LEASE
 WAY STE 207
 Fort Collins, CO
 80525
 ECOLAB                                                          UNSECURED                                                                                                $13,154.55
 1 ECOLAB PLACE
 Saint Paul, MN
 55102
 FAST EDDYS SIGNS                                                UNSECURED                                                                                                $19,438.00
 359 1ST AVE S
 South Saint Paul,
 MN 55075
 FOUNDATION                                                      AMORTIZATION                                                                                             $49,774.78
 GROUP LLC                                                       LOAN
 11501 SUNSET
 HILLS RD STE 100
 Reston, VA 20190
 GUEST SUPPLY                                                    UNSECURED                                                                                                  $5,565.57
 PO BOX 6771
 Somerset, NJ 08875

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 20-31810                    Doc 1         Filed 07/14/20 Entered 07/14/20 22:03:09                                      Desc Main
                                                                       Document     Page 6 of 12


 Debtor    OWATONNA HOSPITALITY LLC                                                                           Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 INTERCONTINENTA                                                 UNSECURED                                                                                                $52,900.30
 L HOTEL GROUP
 THREE RAVINIA
 DRIVE STE 100
 Atlanta, GA 30346
 JOHNSON                                                         UNSECURED                                                                                                $20,228.60
 CONTROL FIRE
 PROTECTION
 2605 FERNBROOK
 LANE NORTH STE T
 Minneapolis, MN
 55447
 MN DEPT OF                                                      SALES TAX                                                                                                $41,726.06
 REVENUE
 600 N ROBERT ST.
 Saint Paul, MN
 55101
 OWATONNA                                                        UTILITIES                                                                                                $10,959.70
 PUBLIC UTILITIES
 208 S WALNUT
 PO BOX 800
 Owatonna, MN
 55060
 OWATONNA                                                        UTILITIES                                                                                                  $9,339.19
 PUBLIC UTILITIES
 208 S WALNUT
 PO BOX 800
 Owatonna, MN
 55060
 SCHUMACHER                                                      UNSECURED                                                                                                  $7,103.20
 ELEVATOR
 COMPANY
 ONE SCHUMACHER
 WAY
 Denver, IA 50622
 STEELE COUNTY                                                   PROPERTY TAX                                                                                           $238,454.00
 PROPERTY TAX
 630 FLORENCE AVE
 Owatonna, MN
 55060
 SVL, INC                                                        UNSECURED                                                                                                $54,500.00
 2920 CENTRE
 POINTE DR
 ROSEVILLE, MN
 55113
 SYSCO FOOD SERV                                                 UNSECURED                                                                                                  $5,252.48
 OF MN INC
 2400 CTY RD J
 Saint Paul, MN
 55112




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 20-31810                    Doc 1         Filed 07/14/20 Entered 07/14/20 22:03:09                                      Desc Main
                                                                       Document     Page 7 of 12


 Debtor    OWATONNA HOSPITALITY LLC                                                                           Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 XCEL ENERGY                                                     UTILITIES                                                                                                  $6,208.40
 BANKRUPTCY
 DEPT
 PO BOX 9477
 Minneapolis, MN
 55484
 XCEL ENERGY                                                     UTILITIES                                                                                                  $4,344.08
 BANKRUPTCY
 DEPT
 PO BOX 9477
 Minneapolis, MN
 55484
 XCEL ENERGY                                                     UTILITIES                                                                                                $17,560.16
 BANKRUPTCY
 DEPT
 PO BOX 9477
 Minneapolis, MN
 55484




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
    Case 20-31810   Doc 1   Filed 07/14/20 Entered 07/14/20 22:03:09   Desc Main
                              Document     Page 8 of 12


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                      ALL STREAM
                      18110 SE 34TH ST
                      BLDG ONE STE 100
                      VANCOUVER WA 98683



                      CISCO - DE LAGE LANDEN FINANCIAL SERVICE
                      PO BOX 41602
                      PHILADELPHIA PA 19101



                      CITY OF OWATONNA
                      540 WEST HILLS CIRCLE
                      OWATONNA MN 55060



                      DAWNEE LEASING
                      3801 AUTOMATION WAY STE 207
                      FORT COLLINS CO 80525



                      ECOLAB
                      1 ECOLAB PLACE
                      SAINT PAUL MN 55102



                      FAST EDDYS SIGNS
                      359 1ST AVE S
                      SOUTH SAINT PAUL MN 55075



                      FOUNDATION GROUP LLC
                      11501 SUNSET HILLS RD STE 100
                      RESTON VA 20190



                      GUEST SUPPLY
                      PO BOX 6771
                      SOMERSET NJ 08875



                      INTERCONTINENTAL HOTEL GROUP
                      THREE RAVINIA DRIVE STE 100
                      ATLANTA GA 30346
Case 20-31810   Doc 1   Filed 07/14/20 Entered 07/14/20 22:03:09   Desc Main
                          Document     Page 9 of 12



                  JOHNSON CONTROL FIRE PROTECTION
                  2605 FERNBROOK LANE NORTH STE T
                  MINNEAPOLIS MN 55447



                  LATHROP GPM
                  1010 WEST ST GEMAIN ST STE 500
                  SAINT CLOUD MN 56301



                  MINNWEST BANK
                  1420 HIGHWAY 7
                  MINNETONKA MN 55345



                  MN DEPT OF REVENUE
                  600 N ROBERT ST.
                  SAINT PAUL MN 55101



                  NUCO2 LLC
                  PO BOX 417902
                  BOSTON MA 02241



                  OWATONNA PUBLIC UTILITIES
                  208 S WALNUT
                  PO BOX 800
                  OWATONNA MN 55060



                  SCHILLING SUPPLY
                  1500 OPPORTUNITY RD NW
                  ROCHESTER MN 55901



                  SCHUMACHER ELEVATOR COMPANY
                  ONE SCHUMACHER WAY
                  DENVER IA 50622



                  STEELE COUNTY PROPERTY TAX
                  630 FLORENCE AVE
                  OWATONNA MN 55060
Case 20-31810   Doc 1   Filed 07/14/20 Entered 07/14/20 22:03:09   Desc Main
                         Document     Page 10 of 12



                  SVL, INC
                  2920 CENTRE POINTE DR
                  ROSEVILLE MN 55113



                  SYSCO FOOD SERV OF MN INC
                  2400 CTY RD J
                  SAINT PAUL MN 55112



                  XCEL ENERGY
                  BANKRUPTCY DEPT
                  PO BOX 9477
                  MINNEAPOLIS MN 55484
                 Case 20-31810                    Doc 1          Filed 07/14/20 Entered 07/14/20 22:03:09            Desc Main
                                                                  Document     Page 11 of 12



                                                               United States Bankruptcy Court
                                                                       District of Minnesota
 In re      OWATONNA HOSPITALITY LLC                                                                 Case No.
                                                                                 Debtor(s)           Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for OWATONNA HOSPITALITY LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 July 14, 2020                                                       /s/ JOHN D. LAMEY III
 Date                                                                JOHN D. LAMEY III 0312009
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for OWATONNA HOSPITALITY LLC
                                                                     LAMEY LAW FIRM, P.A.
                                                                     980 INWOOD AVE N
                                                                     OAKDALE, MN 55128-7094
                                                                     651.209.3550 Fax:651.789.2179
                                                                     JLAMEY@LAMEYLAW.COM




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
          Case 20-31810         Doc 1     Filed 07/14/20 Entered 07/14/20 22:03:09                 Desc Main
                                           Document     Page 12 of 12



Form 1008-1 - Proof Of Authority To Sign And File Petition


                                          United States Bankruptcy Court
                                                   District of Minnesota
 In re   OWATONNA HOSPITALITY LLC                                                     Case No.
                                                              Debtor(s)               Chapter     11



                     STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION

     I,    MICHAEL BHAKTA     , declare under penalty of perjury that I am the VICE PRESIDENT /
MANAGER of OWATONNA HOSPITALITY LLC , a Minnesota limited liability company and that
on  July 14, 2020 the following resolution was duly adopted by the Board of this company:

       "Whereas, it is in the best interest of this company to file a voluntary petition in the United States Bankruptcy
Court pursuant to Chapter     11     of Title 11 of the United States Code;

        Be It Therefore Resolved, that    MICHAEL BHAKTA        , Vice President / Manager of this corporation, is
authorized and directed to execute and deliver all documents necessary to perfect the filing of a
chapter    11    voluntary bankruptcy case on behalf of the corporation; and

        Be It Further Resolved, that     MICHAEL BHAKTA      , Vice President / Manager of this company, is authorized
and directed to appear in all bankruptcy proceedings on behalf of the company, and to otherwise do and perform all acts
and deeds and to execute and deliver all necessary documents on behalf of the company in connection with such
bankruptcy case; and

        Be It Further Resolved, that  MICHAEL BHAKTA      , Vice President / Manager of this company, is authorized
and directed to employ    JOHN D. LAMEY III 0312009 , attorney and the law firm of    LAMEY LAW FIRM, P.A.       to
represent the company in such bankruptcy case."



Date July 14, 2020                                Signature   Michael Bhakta, Vice President/Manager
                                                              MICHAEL BHAKTA
                                                              VICE PRESIDENT / MANAGER


LOCAL RULE REFERENCE: 1008-1
